Citation Nr: 9930126	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's character of discharge constitutes a 
bar to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The claimant had active service from May 1967 to February 
1970.  His character of service upon discharge was under 
other than honorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 determination from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) in which the claimant's application to reopen his claim 
for service connection for post traumatic stress disorder 
(PTSD) was denied because the claimant's character of service 
barred eligibility to VA benefits, and the claimant had not 
submitted new and material evidence to change the character 
of discharge.  


FINDINGS OF FACT

1.  The claimant had active service from May 1967 to February 
1970.  His character of service upon discharge was under 
other than honorable conditions.  

2.  The appellant's discharge from military service was by 
reason of general court-martial.  

3.  The claimant was not insane at the time that he 
unlawfully killed Sgt. P.V. Chinh.  


CONCLUSION OF LAW

The claimant's discharge from service, under other than 
honorable conditions, bars entitlement to VA benefits.  38 
U.S.C.A. §§ 101(2), 5303 (West 1991); 38 C.F.R. § 3.12 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant enlisted in the Marine Corps in May 1967.  
Service records, Form NAVMC 118, show a list of offenses and 
punishments.  In August 1967, he failed to obey a lawful 
order of his platoon commander and was punished by forfeiting 
$20 pay for one month.  In 1967 and 1968, the appellant was 
absent without official leave several times, and Form DD 214 
shows that the appellant lost 395 days during enlistment.  In 
April 1968, he was convicted in summary court martial of 
absenting himself without proper authority.  As punishment, 
he was reduced to private and forfeited $50 pay for one 
month.  Finally, in 1969, he was convicted by general court-
martial of unlawfully killing Sgt. P.V. Chinh in September 
1968 by kicking Sgt. Chinh off the road while riding a 
motorcycle to the command post.  As punishment, the appellant 
was to be discharged from the service with a bad conduct 
discharge, to be confined at hard labor for 18 months, to 
forfeit all pay and allowances, and to be reduced to pay 
grade of E1.  Form DD 214 shows that the appellant was 
discharged under other than honorable conditions by reason of 
general court-martial in February 1970.  

An April 1971 determination disallowed the appellant's claim 
because he was separated from service under conditions that 
precluded entitlement to VA benefits.  The April 1971 
determination became final because the appellant did not 
appeal.  Nonetheless, the appellant filed an application for 
entitlement to service connection for PTSD in September 1993, 
and this appeal followed.  

The appellant requested a travel board hearing.  The 
appellant and his representative of record received timely 
notice of the hearing scheduled for January 1997.  The 
appellant wrote a letter to the RO, with a copy to his 
representative, explaining that he could not attend because 
he was incarcerated and that he wanted his representative to 
attend and act as his advocate.  However, on the date of the 
scheduled hearing, neither the appellant nor the appellant's 
then-designated representative appeared for the hearing.  


Criteria

Before becoming entitled to "status" as a claimant for VA 
benefits, an appellant had first to demonstrate by a 
preponderance of the evidence that he or she was a 
"veteran."  Laruan v. West, 11 Vet. App. 80, 84 (1998); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991).  

Benefits are not payable where the former service member was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2) (1999).  A discharge 
or release from service under one of the conditions specified 
in this section is a bar to the payment of benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided.  38 C.F.R. § 3.12(b) (1999).  

Only a finding of insanity or a decision of a board of 
correction of records established under 10 U.S.C.A. § 1552 
can establish basic eligibility to receive Department of 
Veterans Affairs benefits.  38 C.F.R. § 3.12(c)(6)(1999).  If 
it is established to the satisfaction of the Secretary that, 
at the time of the commission of an offense leading to a 
person's court-martial, discharge, or resignation, that 
person was insane, such person shall not be precluded from 
benefits under laws administered by the Secretary based upon 
the period of service from which such person was separated.  
38 U.S.C.A. § 5303(b) (West 1991); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996); Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, . . . exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  Struck, 9 Vet. App. at 152.  The insanity 
must only exist at the time of the commission of the offense 
leading to a person's discharge; there need not be a causal 
connection between the insanity and misconduct.  Id.  


Analysis

The appellant is not a veteran within the meaning of 38 
U.S.C. § 101(2) because, although he had active service in 
the Marine Corps, he was discharged under other than 
honorable conditions according to Form DD214 and Form NAVMC 
118.  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The April 1971 determination informed the appellant that he 
was ineligible for VA benefits because of his discharge 
conditions, and he did not appeal.  In any event, to the 
extent the appellant disagrees with the discharge 
classification of his military service, he must raise that 
concern with the Department of the Army, not VA.  See 
10 U.S.C.A. § 1552(a)(1) (Secretary of a military department 
may correct any of his department's military records "to 
correct an error or remove an injustice").  

The appellant cannot establish basic eligibility for VA 
benefits because was he discharged from the military by 
reason of general court-martial.  See 38 C.F.R. § 3.12(c)(2).  
The 1969 conviction in the general court-martial, for 
unlawfully killing Sgt. P.V. Chinh, is a bar to payment of 
benefits unless the appellant was insane at the time of 
committing the offense.  See 38 C.F.R. § 3.12(b) (1999).  The 
record, however, does not include evidence to show that the 
appellant was insane on or about September 1968 when he 
unlawfully killed Sgt. P.V. Chinh.  Rather, service records 
at the time of the general court-martial stated that no 
further clemency would be granted.  In addition, the March 
1971 administrative decision found willful and persistent 
misconduct and  noted that there was no evidence to show that 
the appellant did not comprehend his actions at the time of 
the commission of the offenses.  

If the claimant does not submit the appropriate evidence, the 
claim fails due to the absence of legal merit or lack of 
entitlement under the law and must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
the appeal is denied because the appellant has not 
established basic eligibility for VA benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (1999).  


ORDER

The appellant's discharge from service was under other than 
honorable conditions bars entitlement to VA benefits. 


		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


